DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 – 4 are allowable. The restriction requirement among Groups II – Group IV, as set forth in the Office action mailed on July 20, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of July 20, 2021 is fully withdrawn.  Claims 5 – 15 directed to Groups II – Group IV are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claim(s) 1 – 15 are allowed.

Applicant have amended independent claims 1 and 3 in response to the office action mailed on January 19, 2022.  The amendment and arguments found on pages 2 – 9 of the response are sufficient to 

The following is an examiner's statement of reasons for allowance: no prior art of record is considered to teach or suggest the combination of limitations of claim 1 and claim 3. 

Regarding to claim 1, in particular, the limitations “characterized in that, the early warning signal is sent to at least one of a  controlled surge protection device (CSPD) and a polarized reconfigurable lightning protection antenna; in response, the controlled surge protection device (CSPD) completes on/off actions before a first return stroke so that a surge pulse cannot reach at least one of a back-end load and the polarized reconfigurable lightning protection antenna becomes only to receive/transmit horizontally polarized electromagnetic waves so that a lightning electromagnetic field cannot form a surge current through antenna coupling to reach a rear end of the antenna”.  
Claims 2 and 5-15 are allowed by dependence on claim 1.

Regarding to claim 3, in particular, the limitations “characterized in that, the early warning signal is sent to at least one of a controlled surge protection device (CSPD) and a polarized reconfigurable lightning protection antenna; in response, the controlled surge protection device (CSPD) completes on/off actions before a first return stroke so that a surge pulse cannot reach at least one of a back-end load and the polarized reconfigurable lightning protection antenna becomes only to receive/transmit horizontally polarized electromagnetic waves so that a lightning electromagnetic field cannot form a surge current through antenna coupling to reach a rear end of the antenna.”
Claim 4 is allowed by dependence on claim 3.

The closest prior art is considered to be Liu (CN 105244862 A) and Xia (CN 107565538 A)
Liu teaches a lightning protection system (Fig. 3), comprising: a current sensor (8 – Fig. 3) installed on a metal object (10 – Fig. 3) that forms an upward connecting leader and monitors a pulse current formed thereby (page 6, lines 14-15 – Machine Translation), which is configured to detect a current pulse 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836